and had physical possession of the note with a blank endorsement.
                   Appellant opposed the motion, arguing that the note was never expressly
                   assigned to respondent. The district court ultimately granted respondent
                   summary judgment, and this appeal followed.
                               On appeal, appellant argues both that the district court
                   impermissibly granted respondent further time under NRCP 56(f) to
                   produce an affidavit stating that it had physical possession of the note and
                   allonge, and that no evidence existed showing that the note was assigned
                   to respondent. As to the first argument, this situation does not fit within
                   the confines of NRCP 56(1) because respondent was not requesting more
                   discovery. Rather, the district court directed respondent to produce
                   certain evidence—specifically an affidavit regarding whether it had
                   physical possession of the note and allonge. We are satisfied that the
                   district court's action in this regard was within its discretion.     Div. of
                   Child & Family Servs. v. Eighth Judicial Dist. Court, 120 Nev. 445, 453,
                   92 P.3d 1239, 1244 (2004) ("District courts have wide discretion to control
                   the conduct of proceedings pending before them."). And in any event, the
                   allonge that respondent submitted in opposition to appellant's motion was
                   sufficient to raise a genuine issue of material fact as to respondent's right
                   to enforce the note, which would defeat appellant's motion for summary
                   judgment. Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029
                   (2005).
                               As to appellant's second argument, that summary judgment in
                   favor of respondent was not proper because there was no explicit
                   assignment of the note, such an explicit assignment to respondent was not
                   necessary in this case. If a note is made payable to "blank," then it
                   becomes bearer paper and the person in physical possession of the note is

SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A cgeSeD
                 entitled to payment, Edelstein v. Bank of N.Y. Mellon,      128 Nev.   ,

                 286 P.3d 249, 261 (2012), or foreclosure if the person has also been
                 assigned the deed of trust. In this case, respondent provided a copy of the
                 note, which appellant had signed, and allonge and an affidavit that it was
                 in possession of the original note and allonge. Respondent also provided a
                 copy of the deed of trust that had been assigned to it and that appellant
                 had signed. Appellant did not dispute that she signed the note and deed of
                 trust and ceased making payments on her note. In these circumstances,
                 we conclude that the district court did not err in granting respondents
                 summary judgment. Wood, 121 Nev. at 729, 121 P.3d at 1029.
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.'



                                                                      C.J.




                              St;          ,   J.
                 Hardesty                                   Douglas




                 cc:   Hon. Douglas Smith, District Judge
                       Annie Castillo Barrientos
                       The Castle Law Group, LLP
                       Ballard Spahr, LLP
                       Eighth District Court Clerk


                       'We have considered appellant's other arguments on appeal and
                 conclude that they do not have merit.

                       In light of this order, we vacate our May 5, 2014, temporary stay.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e